Case 2:14-cr-20780-MFL-DRG ECF No. 635 filed 06/19/20        PageID.6053     Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                             Case No. 14-cr-20780
                                                     Hon. Matthew F. Leitman
 v.

 CURTIS SCOTT,

           Defendant.
 ________________________________________________________________/

                ORDER DENYING DEFENDANT’S MOTIONS
               FOR LEAVE TO FILE (ECF Nos. 632, 633, & 634)

       On March 9, 2016, a jury convicted Defendant Curtis Scott of one count of

 carjacking, one count of using or carrying a firearm during and in relation to a crime

 of violence, and one count of making a false statement or representation to a

 department or agency of the United States. (See Verdict, ECF No. 92.) His case is

 currently on appeal to the Sixth Circuit. (See Notice of Appeal, ECF No. 587.)

       This Court has previously enjoined Scott from “making any further filings on

 the Court’s docket in this action without first seeking permission from the Court.

 Should Scott wish to file any document in this action, he must first file a motion for

 leave.” (Order Granting Govt Mot. to Enjoin Def., ECF No. 620, PageID.5885.)

 Scott has now filed three motions requesting leave to make a filing. (See Mots. for

 Leave, ECF Nos. 632, 633, & 634.)



                                           1
Case 2:14-cr-20780-MFL-DRG ECF No. 635 filed 06/19/20        PageID.6054    Page 2 of 2




       Scott’s motions are very difficult to understand, and he is not entitled to any

 of the relief that he appears to seek. Therefore, Scott’s Motions for Leave (ECF Nos.

 632, 633, & 634) are DENIED.

        IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

 Dated: June 19, 2020


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on June 19, 2020, by electronic means and/or
 ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9761




                                          2
